Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent, the Board of Education, Kinderhook Central School District, Columbia County, which suspended petitioner from his teaching position for a period of two years without pay. Petitioner, a tenured fourth grade teacher, challenges the respondent’s decision on several grounds, none of which we find to have merit. The Commissioner’s regulations, promulgated under section 3020-a of the Education Law have remedied any constitutional infirmity in the enforcement of that section (Hodgkins v Central School Dist. No. 1, 48 AD2d 302; see Kinsella v Board of Educ. of Central School Dist. No. 7 of Towns of Amherst & Tonawanda, 378 F Supp 54). Nor was there a violation of due process in petitioner’s suspension prior to a hearing (Hodgkins v Central School Dist. No. 1, supra). Moreover, this issue is moot since the respondent awarded petitioner full pay for the period between his suspension and its final determination (see Matter of Jerry v Board of Educ. of City School Dist. of City of Syracuse, 44 AD2d 198, mod on other grounds 35 NY2d 534), any injury to petitioner has been remedied and no future injury is threatened (Matter of Donohue v Cornelius, 17 NY2d 390). Additionally, the contention that the decision was arbitrary, capricious and an abuse of discretion, unsupported by substantial evidence on the record as a whole, has no basis in the instant case (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222; Matter of Sowa v Looney, 23 NY2d 329; Matter of Miller v Lomenzo, 43 AD2d 997). Nor can it be said that the punishment is "so disproportionate to the offense, in the light of the circumstances, as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, supra; Matter of McDermott v Murphy, 15 AD2d 479, affd 12 NY2d 780; Matter of Stolz v Board of Regents of Univ. of State of N.Y., 4 AD2d 361). Accordingly, the determination should be confirmed. Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.